The petitioner failed to demonstrate that the methodology for computing its equalization rate was not rational and that *447the equalization rate was not supported by substantial evidence (see, Matter of Town of Greenburgh v New York State Bd. of Equalization & Assessment, 226 AD2d 546; Matter of Town of Harrison v New York State Bd. of Equalization & Assessment, 226 AD2d 548; Incorporated Vil. of Lynbrook v New York State Bd. of Equalization & Assessment, 209 AD2d 765, 766; Matter of City of White Plains v New York State Bd. of Equalization & Assessment, 205 AD2d 771, 772; Matter of Town of Patterson v State Bd. of Equalization & Assessment, 168 AD2d 820, 821). Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.